This is an action to determine, upon reference by the surveyor general, the rights of the respective parties to purchase from the state certain school land. The appeal is taken directly to this court. Respondent moves the court to dismiss the appeal upon certain grounds.
By section 4, article VI of the constitution, the district court of appeal is given appellate jurisdiction in certain enumerated *Page 435 
proceedings, "and in such other special proceedings as may be provided by law (excepting cases in which appellate jurisdiction is given to the Supreme Court); . . ." Section 52, Code of Civil Procedure, provides as follows: "The Supreme Court shall have appellate jurisdiction: . . . 4. In all special proceedings." The action is a special proceeding and the appeal should have been taken to the supreme court.
Obviously, as the district court of appeal has not jurisdiction, it cannot determine the pending motion.
Agreeably to the provisions of section 4, article VI of the constitution, the cause is transferred to the supreme court.
Hart, J., and Burnett, J., concurred.